Title: To Alexander Hamilton from Fisher Ames, 26 January 1797
From: Ames, Fisher
To: Hamilton, Alexander



(In confidence)
Philada Jany 26. 1797
Dr Sir

My last was written hastily & under some impressions of the moment which I had not time to unfold. The close respecting your taking a seat in the next house (to be elected) would pass for an awkward compliment if you did not know me (and yourself) too well for such an interpretation.
You desire an inside view of our stage. I begin with the outside. Our relations with France are serious. All the french party seem to expect & desire an extra envoy, which is an objection—as probably they hope thus to soothe the resentments so tardily roused against France—to exhibit a shew of supplication on our part, & to ground some new delusive connection on the adjustment of existing complaints. On the other hand, it would be a literal & exact adherence to the late precedent in regard to G. B. it might afford a pretext for the french to relax, & in case they should not, animate & unite opinions for the necessary result. But as mr Pinkney is gone instructed on this very subject, the course adopted is I believe to rely on his mission & not to send an extra Envoy. I wish you would direct your most mature thoughts to the subject, and if you should not approve the negative, you ought, (permit me to say) chuse your own way of bringing your sentiments into consideration in the proper place. Should it not be an object to negotiate an abrogation of the clause which guarantees the W Indie possessions to France? However vague it may be & valid or urgent as our excuses might seem, the clause would embarrass Govt. & furnish a text for partizans to raise clamors in case of a future war (the U. S being at peace) & our non compliance with a demand for its execution.
More taxes are necessary & when trade is so much disturbed by war & will be not much less effected by peace land taxes Seem to be the only safe resource. But my creed is that three things ought first to concur. To systematize & perfect the collection of our internal revenues, to extend them to the most eligible & productive new objects—and to prepare the public mind for the tax on lands, only to the Amot of the deficiency. Neither of these has been effected. The dread of the latter is at the same time the best means of getting more indirect taxes & of conciliating the people to a land tax. It is necessity, the perception of which will produce Salutary efforts in the first instance & a reasonable acquiescence in the next. A tax on Salt is a good one, but it would be hard to carry through, & it’s foes would combine wtih some of it’s advocates to refuse the draw-back on Salted Fish called a bounty—which is not to be admitted. Snuff is condemn’d as vexatious & trivial, that on auctions as bad in principle. The licence tax extended to taverns & so arranged as in part to augment with the sales of the retailer would be productive. To effect this last idea how would it answer to rate licences for 3 Gallons very low for more & under 20 still higher—if a separate licence by the same dealer for Madiera Sherry & Port still higher for each, as he must be a dealer of capital. To abolish the distinction in favor of home made spirits & to levy it on the Sales of all spirits & wines. Equality would not be produced, but inequality as it now exists would be somewhat diminished.
The public should also see a plan or mode of levying a direct tax pass into a law—the vote for the actual levy of a tax to be suspended till the next session & then to be for the deficiency. The moderation of the tax would, on experiment, destroy & disappoint the prejudices against it, and the preparation of opinions would be the best possible. The aversion would seem to have resisted delayed & diminished the evil to the utmost.
The anti gents make their calculations no doubt that a direct tax will sharpen popular feelings—augment clamors against the debt bank &c—enfeeble & discredit the other species of revenue, especially internal. Perhaps they expect favoritism in the assessments.
Our proceedings smell of anarchy. We rest our hopes on foolish & fanatical grounds—on the superior morals & self supporting theories of our age & country—on human nature being different from what it is & better here than any where else. We cannot think it possible our Govt. should stop or that there is the least occasion to provide the means for it to go on. Internal revenues demand system & vigor. The collection must be watched & enforced. We want officers, courts, habits of acquiescence in our country & the principles in Congress that would begin to form any of these. The western country scarcely calls itself dependent on the union. France is ready to hold Louisiana. The thread of connection is slender & that event I fear would break it. Yet we disband regiments.
Our trade has spoliations to endure from France & G Britain. Yet we are not willing to abandon, or protect it as others do by a naval force. An European would be ready to believe we are in jest in our politics or that newspaper declamation and the frothy nonsense of town meetings speeches comprise the principles of our conduct. For I am obliged to observe even good men adopt errors or pursue truth with a spirit not much more friendly to order & stability in Govt than their adversaries! Who for instance can think without alarm on the frequency & seductive nature of the disgraceful sequestration and anti credit motions in the house. Facts of this vile nature do not occur in other countries, or if they do, they precede & create convulsion. Here they are received as civilly as if infamy did not form an atmosphere about them, contaminating all who breathe in it. We are formed but of late for independent sovereignty—experience has not laid on her lessons with birch, & we forgot them. Our whole system is little removed from simple democracy. What we call the Govt. is a phantom, as long as the Democrats prevail in the house. The heads of departments are head clerks. Instead of being the ministry the organs of the executive power and imparting a kind of momentum to the operation of the laws, they are precluded of late even from communicating with the house by reports. In other countries they may speak as well as act. We allow them to do neither. We forbid even the use of a speaking trumpet, or more properly as the Constitution has ordained that they shall be dumb, we forbid them to explain themselves by signs. Two evils obvious to you result from this. The efficiency of the Govt. is reduced to it’s minimum. The proneness of a popular body to usurpation is already advancing to it’s maximum. Committees already are the Ministers, & while the house indulges a jealousy of encroachment on it’s functions, which are properly deliberative, it does not perceive that these are impaired & nullified by the monopoly as well as the perversion of information by these very Committees. The silly reliance of our coffee house & congress prattlers on the responsibility of members to the people &c &c is disgraced by every page of the history of popular bodies. We expect confidently that the house of representatives will act out of it’s proper character—for if it should act according to it, we are lost.
Our govt. will be in fact a mere democracy which has never been tolerable nor long tolerated.
Our proceedings evince the truth of these speculative opinions. No one was furnished with proper information nobody was answerable for what he presumed to give. The Committee of Ways & Means has not I am told written a page these two years. It collects the scraps & fritters of facts at the Treasury, draws crude hasty results tinctured with localities. These are not supported by any form’d plan of co operation with the members, & the report calls forth the pride of all the motion makers. Every subject is suggested in debate, every popular ground of apprehension is invaded—there is nothing to enlighten the house or to guide the public opinion. All this has happened. I am now preaching daily to those few who will hear me rail and endeavoring to form a common sentiment—that some thing must be done—that it must begin & be approved at the Treasury—that the antis will exult in our shame if we forbear to arrange an efficient plan &c. This is in train, not very far advanced, nor with good omens. It is as to our projected combination you will perceive strictly a secret.
My own wishes are to extend our indirect taxes and to pass a bill prescribing the Mode of levying a land tax, holding up the idea in debate at the time of a small amount only. But the apathy & inefficiency of our body is no secret to you. We are generally in a flat calm, & when we are not, we are near sinking in a tempest. When a Sovereign Convention engrosses the whole power it will do nothing or some violence that is worse. Sooner or later individuals & public bodies will act out their principles. Our’s are I fear essentially more democratic than republican, which latter are alone fit for our country. We think the executive power is a mere pageant of the representative body—a custos rotulorum, or master of ceremonies. We ourselves are but passive instruments whenever the Sovereign people chuse to Speak for themselves, instead of our speaking for them.
The momentum imparted to our political machine is Weak & the resistance strong. Faction appears of course in such a State of things. This I confess naturally excites a counter influence—but the power even of party seems to be dissipated. We are broken to pieces. Some able man of the first order of abilities & possessing the rare union of qualities that will fit him to lead a party is wanting. For want of such a leader, many who would do good are useless. My natural temperament unfits me for a Seat where I cannot bear to sit quite inactive although such efforts as I can make will be unavailing.
No session of Congress has exhibited such a dissipation of the party which has been arrayed in support of the Govt. Th⟨is⟩ will be some excuse for my forebodings of the decline of our affair⟨s.⟩
One might have hoped that Govt would find in party all the combination & energy that is excluded from it’s organisation. I see however that this auxiliary unless compacted together by the violent action of the rival party will subdivide or fall into inaction—and even when roused to the utmost, it is in need of a clear Sighted guide.
As this is the state of our politics what is to be done? The friends of the Govt. have increased within two or three Years in numbers & zeal—but few of them Know or could be made to believe that it’s fair outside conceals such alarming weakness.
Your’s truly

Fisher Ames


I understand Bank Shares have been lately attached by law process. This strikes my mind as a very anarchical proceeding.
Porcupine is a writer of smartness & might do more good, if directed by men of sense & experience—his ideas of an intimate connection with G Britain justly offend correct thinkers—& still more the multitude. He proposes a new daily paper, a business much overdone. It’s circulation out of the City will not be great. Would not a paper once or twice a week, exclusively political, answer better. Pray let Webster have the paragraph for his Minerva.

